In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Joseph, J.), entered May 18, 2000, which denied her motion pursuant to CPLR 5015 (a) (1) to vacate an order of the same court, dated May 19, 1999, dismissing the action on the court’s own motion pursuant to CPLR 3216.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiff’s motion to vacate her default in filing a note of issue, as she failed to demonstrate a reasonable excuse for her default (see Wynne v Wagner, 262 AD2d 556; Roussodimou v Zafiriadis, 238 AD2d 568). S. Miller, J.P., McGinity, Schmidt and Townes, JJ., concur.